DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5 in the reply filed on January 17, 2022 is acknowledged.
Accordingly, claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
The recitation “the closing wheel” in lines 4, 6 and 7 of claim 1; line 1 of claim 4 and in lines 1 and 2 of claim 5 should be corrected to --the at least one closing wheel-- since “at least one closing wheel” has been previously set forth in line 1 of parent claim 1.  
Similarly, the recitation “said closing wheel” in line 2 of claim 2 should be corrected to --said at least one closing wheel-- since “at least one closing wheel” has been previously set forth in line 1 of parent claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. US 8,862,339 B2.
With respect to claim 1, Henry et al. US 8,862,339 B2 disclose a method of controlling the depth of at least one closing wheel 22,30 in an agricultural row unit 18 for planting seeds (see the disclosure in column 1, line 14) in a furrow and including at least one closing wheel 22,30 that is pressed into at least one side of the furrow to close the furrow over the seeds (see the disclosure in column 1, line 14), the method comprising:
sensing via 62 (Figure 2; see also the disclosure in column 3, line 3) the depth of the closing wheel 22,30 in the furrow relative to the location of the bottom of the furrow; and
adjusting the downward pressure via 28 (Figure 2) on the closing wheel 22,30 based on changes in the sensed depth of the closing wheel 22,30 necessarily to compensate for changes in the hardness of the soil.

As to claim 5, see the disclosure in column 5, lines 40-42 of Henry et al. US 8,862,339 B2.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. US 8,862,339 B2 in view of Sauder et al. US 2016/0037709 A1.

Claim 2 distinguishes over Henry et al. US 8,862,339 B2 in requiring the row unit to include a firming device that presses seeds into the bottom of the furrow, and the depth of the closing wheel to be determined by the difference between the elevations of the firming device and the closing wheel.
Sauder et al. US 2016/0037709 A1 disclose a row unit that includes a firming device 410 (Figure 26) that presses seeds into the bottom of the furrow, and the depth of the closing wheel necessarily being determined by the difference between the elevations of the firming device and the closing wheel (see Figure 26).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have utilized the specific structure set forth supra of Sauder et al. US 2016/0037709 A1 in the method of Henry et al. US 8,862,339 B2 for greater versatility of use and operation and for greater control.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. US 8,862,339 B2 in view of Sauder et al. US 2016/0037709 A1 as applied to claim 2 above, and further in view of Bassett US 2014/0190712 A1.
Henry et al. US 8,862,339 B2 disclose the method as set forth supra.
Claim 3 distinguishes over Henry et al. US 8,862,339 B2 in requiring the row unit to include a pair of closing wheels that are pressed into opposite sides of the furrow to close the furrow over the seeds.

It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have utilized the specific structure set forth supra of Bassett US 2014/0190712 A1 in the method of Henry et al. US 8,862,339 B2 for greater versatility of use and operation and for greater control.

Double Patenting
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of copending Application No. 16/998,693 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications lend themselves to a system employing substantially the same steps, features and structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reasoning for Double Patenting Rejections Not Being Made
	No double patenting rejections are present between the claims of the instant application 16/676,414 and the claims of applications 16/190,101; 16/190,089; 17/080,687 or 17/096,536 since significant differences are present between the claims of the instant application 16/676,414 and the claims of applications 16/190,101; 16/190,089; 17/080,687 or 17/096,536.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 27, 2022